PER CURIAM.
Claimant Frank Brun, Jr. appeals from the judgment of the district court upholding the denial of Social Security disability benefits. After carefully reviewing the record and the parties’ briefs, we affirm this judgment for essentially the reasons stated in the magistrate judge’s Report and Recommended Decision which the district judge adopted. See Jones v. Barnhart, 315 F.3d 974, 979 (8th Cir.2003) (presence of 75,000 surveillance system monitor jobs nationwide represents “substantial gainful work which exists in the national economy”). We add only that SEC v. Chenery Corp., 318 U.S. 80, 63 S.Ct. 454, 87 L.Ed. 626 (1943), does not require a remand in this case. That is, since the administrative law judge had cited the job of surveillance system monitor as an example of the kind of work that claimant could perform, we are not affirming on a ground that the agency never had considered.
Affirmed. See Local Rule 27(c).